 

Case 3:19-cv-00416-ARC Document1 Filed 03/07/19 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SEAN PAUL KENNY
907 Homestead Lane, Apt. C
Ambler, PA 19002

Plaintiff
VS.

PRISONER TRANSPORT SERVICES, LLC :
517 Hickory Hills Blvd. > JURY TRIAL DEMANDED
Whites Creek, Tennessee 37189 :
and

PTS OF AMERICA, LLC

517 Hickory Hills Blvd.

Whites Creek, Tennessee 37189

and

EXTRADITION AGENT BUTTON

C/O PTS OF AMERICA, LLC

517 Hickory Hills Blvd.

Whites Creek, Tennessee 37189

Defendants : NO:

POR a ee eee ee RTT TRE THERE TE eee ee EER EES TERETE KSEE ETE

 

De a eee OREO TT SAE TT EEE UOTE OPER ET Tee ee hae EEE E ET EEE BAAS

COMPLAINT

-NOW COMES the Plaintiff, Sean Paul Kenny, by and through counsel,
Abrahamsen, Conaboy and Abrahamsen, P.C., and hereby complains of the above
referenced Defendants as follows:

PARTIES
I. The Plaintiff, Sean Paul Kenny, is an adult and competent individual

who currently resides at the 907 Homestead Lane, Ambler, Pennsylvania.

 
 

Case 3:19-cv-00416-ARC Document1 Filed 03/07/19 Page 2 of 13

2. The Defendant, Prisoner Transport Services, LLC (“PTSL”) upon
information and belief, is a Tennessee corporation with a principal place of business
located at 517 Hickory Blvd., Whites Creek, Tennessee. Defendant, PTSL, is
considered a resident of the State of Tennessee for diversity purposes.

3. The Defendant, PTS of America, LLC (“PTS”), upon information and
believe, isa Tennessee corporation with a principal place of business located at 517
Hickory Blvd., Whites Creek, Tennessee. Defendant, PTS, is considered a resident
of the State of Tennessee for diversity purposes.

4. The Defendant, Extradition Agent Button, upon information and belief,
is an adult and competent individual employed by the Defendants, PTSL and PTS at
all times material and relevant hereto and therefore may be served care of PTS of
America, LLC, 517 Hickory Blvd., Whites Creek, Tennessee. Defendant, Button is
considered a resident of the State of Tennessee for diversity purposes.

5. At all times material and relevant hereto, PTSL, through its affiliates,
provides a specialized type of for-hire interstate passenger carriage service through
which it transports incarcerated prisoners. |

4, PTSL provides its services of transporting incarcerated prisoners through
various entities, including PTS.

5. At all times material and relevant hereto, Extradition Agent Button was

an employee of PTSL and/or PTS.

 
 

Case 3:19-cv-00416-ARC Document1 Filed 03/07/19 Page 3 of 13

JURISDICTION AND VENUE

6. The jurisdiction of the court on Plaintiff's constitutional and federal law
claims is founded upon 28 U.S.C. §1331 and 28 U.S.C. §1343(A)(3). The
jurisdiction of this court is also invoked for diversity of citizenship between the
parties in the matter in controversy exceeds $75,000.00 pursuant to 28 U.S.C.
§1332(1). This court may also exercise jurisdiction of Plaintiff's state law claims
pursuant to 28 U.S.C. §1367(a).

7. The Defendants, PTSL and PTS, regularly conduct business within the
Commonwealth of Pennsylvania and specifically within the Middle District of
Pennsylvania and have previously been subject to the jurisdiction of this Honorable
Court. As a result, venue is property in this district pursuant to 28 U.S.C. §1391.

FACTS

 

8. On March 25, 2017, Plaintiff was housed in the Maricopa County Jail
in Phoenix, Arizona awaiting transport to Monroe County, Florida.

9. On March 26, 2017 at approximately 4:00 a.m., a PTS van, number
1401, arrived to transport the Plaintiff.

10. At approximately 10:00 a.m. on March 26, 2017, the Plaintiff was
escorted to the PTS van by Defendant Button, who was acting In the course and scope
of his employment with PTSL and PTS at that time and at all times material and

relevant hereto.

 
Case 3:19-cv-00416-ARC Document1 Filed 03/07/19 Page 4 of 13

11. As Extradition Agent Button escorted the Plaintiff to the van, he told the
Plaintiff that he will not be able to ask questions, talk back, ask to use the bathroom,
ask for food or ask where the van is going at any time during transport.

12. Plaintiff was secured with handcuffs, shackles and a belly chain and was
placed into the rear of a transport van.

13. Plaintiff was placed into the back of the Defendant’s vehicle, where
other passengers were already located, specifically William Yarberry, Oryan Jackson
and Abbas Salem. Yarberry and Jackson were seated on a bench and Salem was
seated on the ground.

14. The van into which the Plaintiff was placed was dirty, covered in trash
and smelled of body odor.

15. Plaintiff was informed by Yarberry, Jackson and Salem that they had
been on the van for 80 plus hours and had only eaten one peanut butter sandwich for
a meal. Plaintiff was advised that another passenger on the van, a female named
Porcha, had been forced to urinate on herself because the extradition agent refused
to stop for restroom breaks.

16. After leaving the facility in Maricopa County, Arizona, the van traveled
to another jail in Arizona to allow for the pick up of another passenger, Gordon
Wheeler.

17. Atthe facility where Wheeler was picked up, Plaintiff spoke to a female

ela
rT

 

 
 

Case 3:19-cv-00416-ARC Document1 Filed 03/07/19 Page 5 of 13

corrections officer about the condition of the van in which he was forced to ride.

18. Extradition Agent Button overheard the conversation between the
Plaintiff and a female corrections officer and, as a result, pulled him aside, told him
that he was “‘an issue” and, as a result, uncuffed Plaintiff's hands from in front of his
body, placed his hands behind his back and cuffed both wrists very tightly and in an
awkward fashion. Plaintiff was then placed into a segregation cage on the van for at
least six hours until he was forced to apologize to Extradition Agent Button.

19, As Plaintiffs transport continued, the van stopped in New Mexico to
pick up another male passenger. At that time, there were nine male passengers and
one female passenger on the van.

20. Upon picking up the male passenger in New Mexico, Plaintiff
questioned Extradition Agent Button as to the cramped conditions on the transport
van. In response, Extradition Agent Button pulled the Plaintiff from the van,
slammed him shoulder first into a brick wall, uncuffed his hands from the front of his
body and again cuffed his hands in the back of his body. Passenger Yarberry spoke
up on behalf of the Plaintiff and, as a result, was tasered by Extradition Agent Button
four times.

21. Plaintiff was again placed into segregation with his hands cuffed behind
his back.

22. Plaintiffs transport on the van eventually ended at the Shawnee County

 
 

Case 3:19-cv-00416-ARC Document1 Filed 03/07/19 Page 6 of 13

Department of Corrections in Topeka, Kansas on March 29, 2017.

23. Between the time of pick-up on March 27, 2017 and the time of drop-off
on March 29, 2017, in addition to the indignities described above, Plaintiff was
threatened, verbally abused, harassed, denied food, denied restroom breaks, and
denied medical attention.

24. In addition, Plaintiff witnessed other passengers suffering from abuse
and being denied food, restroom breaks, medication, medical attention and other
torturous and inhumane acts.

25. Between March 27, 2017 and March 29, 2017, Plaintiff, and other
passengers, were caused to travel in unsanitary and inhumane conditions where they
were required to urinate in plastic bottles due to the denial of restroom breaks.

26. Atthe Shawnee County Department of Corrections, Plaintiff underwent
a medical examination wherein it was reported that he suffered a shoulder injury from
transport because he was thrown into a wall.

27. Plaintiff was housed in the Shawnee County Correctional Facility in
Topeka, Kansas for approximately twenty-four hours during which time he provided
statements regarding his transport between March 27, 2017 in various forms
including written and videotaped.

28. Plaintiff was eventually transported in a second passenger van owned by

the Defendants because officials at the Shawnee County Department of Corrections

 

 
 

Case 3:19-cv-00416-ARC Document1 Filed 03/07/19 Page 7 of 13

would not permit the Plaintiffto leave on the van that transported him to their facility.
Plaintiff was eventually transported by a third vehicle owned by another subsidiary
of the Defendant, U.S. Transportation, to Key West, Florida.

29. At all times during transport, with the exception of the times when his
hands were cuffed behind his back as punishment, Plaintiff was secured with
handcuffs placed in front of his body, attached to a belly chain and shackles around
his ankles, which were also attached to a belly chain.

.30. Asaresult of the actions of the Defendants, the Plaintiff has incurred
medical expenses, transportation costs and lost wages and has been caused to suffer
physical pain and anguish, post-traumatic stress disorder, past and future pain and
suffering, disability, the loss of the ability to live a normal life, humiliation and
embarrassment, and other injuries, some or all of which may be permanent in nature.

COUNT I
CIVIL RIGHTS VIOLATION - 42 U.S.C. §1983

31. Plaintiffs incorporate herein by reference the averments contained in
paragraphs one (1) through thirty (30) as if fully set forth at length herein.

32. Atall material and relevant hereto, the Defendants, PTSL and PTS were
acting through its agents and employees, including but not limited to Officer Button,
and acting under color of law.

33. Atall material and relevant hereto, Extradition Agent Button, was acting

 

 
Case 3:19-cv-00416-ARC Document1 Filed 03/07/19 Page 8 of 13

on behalf of PTSL and PTS and was acting under color of state law.

34. Prisoners are at the mercy of their keepers for medical care and for the
provision of food and restroom opportunities. Inmates cannot call doctors or
ambulances, order food, or arrange for restroom breaks, must have their caretakers
recognize the need for same and rely upon their caretakers to provide the same.

35. The Defendants imposed human indignities and unsubstantiated force
against the Plaintiffin violation of the Eighth and/or Fourteenth Amendment(s) to the
United States Constitution.

36. The Defendants were subjectively aware of Plaintiff's need for medical
attention, food and restroom opportunities and by their acts or omissions were
deliberately indifferent to his medical needs and were in violation of the Eighth
and/or Fourteenth Amendment(s) to the United States Constitution.

37. The violations of the Plaintiffs rights under the Eighth and/or
Fourteenth Amendment(s) to the United States Constitution, were the result of
established customs and policies of the Defendants PTSL and PTS and carried out
by Extradition Agent Button, and others.

38. During the execution of the policy and/or customs of PTSL and PTS,
Plaintiff suffered the indignity and damages described above.

39. Asa direct and proximate result of the deliberate indifference of the

Defendants as described above, the Plaintiff, Sean Paul Kenny, has suffered physical

 

 
 

 

Case 3:19-cv-00416-ARC Document1 Filed 03/07/19 Page 9 of 13

pain and anguish, post-traumatic stress disorder, past and future pain and suffering,
disability, the loss of the ability to live a normal life, humiliation and embarrassment,
and other injuries, some or all of which may be permanent in nature.

WHEREFORE, Plaintiff demands judgment against the Defendants in an
amount in excess of $75,000.00 together with interests, costs of suit and punitive
damages.

COUNT I
NEGLIGENCE

40. Plaintiffs incorporate herein by reference the averments contained in
paragraphs one (1) through forty (40) as if fully set forth at length herein.

41.  Atall material and relevant hereto, Plaintiff was 1n the care, control and
custody of the Defendants who owed a duty to the Plaintiff and other prisoners to
exercise reasonable and ordinary care in providing safety and comfort to prisoners
and so as to not cause injury or harm to prisoners and to arrange for treating a
prisoner’s needs should they arise during transport.

42. Defendants breached the duty owed to the Plaintiff and other prisoners
in one or more of the following ways:

a.  Negligently and carelessly confining the Plaintiff for hours at a
time with an inability to move;
b. Negligently and carelessly failing to allow Plaintiff to use the

restroom or stretch for hours at a time; _
c. Negligently and carelessly failing to allow the Plaintiff adequate

 

 
 

Case 3:19-cv-00416-ARC Document1 Filed 03/07/19 Page 10 of 13

time to be housed overnight subjecting him to days of closed
confinement in a van without the opportunity to sleep or stretch;

d. Negligently and carelessly refusing to provide food to the
Plaintiff;

e, Negligently and carelessly refusing to provide medical attention
to the Plaintiff, who had been injured prior to his incarceration in
Maricopa County Arizona;

f. Negligently and carelessly subjecting the Plaintiff to cruel and
unusual punishment during transport;

g.  Negligently and carelessly abusing the Plaintiff;

h.  Negligently and carelessly threatening the Plaintiff,

i. Negligently and carelessly abusing other prisoners in view of the
Plaintiff; and
j- Negligently and carelessly threatening other prisoners in view of

the Plaintiff.

43. Defendants’ actions and omissions were the direct and proximate cause
of the Plaintiff's injuries.

44. Defendants’ conduct, as described above, was extreme and outrageous.

45. Defendants made conscious decisions to either act or fail to act causing
. the Plaintiff to suffer physical pain and anguish, post-traumatic stress disorder, past
and future pain and suffering, disability, the loss of the ability to live a normal life,
humiliation and embarrassment, and other injuries, some or all of which may be
permanent in nature. Defendants’ outrageous conduct warrants an award of punitive
damages.

WHEREFORE, Plaintiff demands judgment against the Defendants in an

amount in excess of $75,000.00 together with interests, costs of suit and punitive

 
 

 

Case 3:19-cv-00416-ARC Document1 Filed 03/07/19 Page 11 of 13

damages.

COUNT SLI

ASSAULT AND BATTERY

46. Plaintiff incorporates herein by reference the averments contained in
paragraphs one (1) through forty-five (45) as if fully set forth at length herein.

47. The assault and battery committed by the Defendants upon the Plaintiff
as described above was unprovoked and in no manner due to any action or failure to
act on the part of the Plaintiff.

48.  Asaresult of the assault and battery described above, Plaintiff suffered
serious personal and permanent injuries about his body.

49. Asa result of the assault and battery described above, Plaintiff has
suffered and undergone great physical pain and was hindered and prevented from
performing transactions in his personal affairs.

50. Asaresult of the assault and battery described above, the Plaintiff has
suffered physical pain and anguish, post-traumatic stress disorder, past and future
pain and suffering, disability, the loss of the ability to live a normal life, humiliation
and embarrassment, and other injuries, some or all of which may be permanent in
nature.

51. The actions of the Defendants as described above, were so outrageous

 

 
 

Case 3:19-cv-00416-ARC Document1 Filed 03/07/19 Page 12 of 13

 

so as to be intolerable in a civil society, thereby justifying an award of punitive
damages.

WHEREFORE, Plaintiff demands judgment against the Defendants in an
amount in excess of $75,000.00 together with interests, costs of suit and punitive .

damages.

UNT IV
INTENTIONAL INFLICTION OF EMOTIONAL STRESS

52. Plaintiff incorporates herein by reference the averments contained in
paragraphs one (1) through fifty-one (51) as if fully set forth at length herein.

53. The Defendants, knew or should have known that the acts or omissions
described above and their lack of concern and demeaning conduct toward and
comments to Plaintiff would shock and outrage a person of ordinary sensibilities.

54. Defendants had a duty to refrain from inflicting such cruel and unusual
punishment as described herein upon the Plaintiff.

55. Defendants breached the duty owed to the Plaintiff through a series of
actions and inactions designed to break his spirit and will during transport.

56. Plaintiff's injuries were a foreseeable result of the conduct of the
Defendants in that the Plaintiff expressed his fears and concerns during transport.

57. Asadirect and proximate result of the intentional act or omissions of the

Defendants, Plaintiff suffered physical pain and anguish, post-traumatic stress

 
 

 

Case 3:19-cv-00416-ARC Document1 Filed 03/07/19 Page 13 of 13

disorder, past and future pain and suffering, disability, the loss of the ability to live
anormal life, humiliation and embarrassment, and other injuries, some or all of which
may be permanent in nature.

WHEREFORE, Plaintiff demands judgment against the Defendants in an
amount in excess of $75,000.00 together with interests, costs of suit and punitive
damages.

Respectfully Submitted,

Abrahamsen, Conaboy & Abrahamsen, P.C.
By: /s/ James J. Conaboy

James J. Conaboy, Esquire

Attomey ID No.: 77987

1006 Pittston Avenue

Scranton, PA 18505
(570) 348-0200

jconaboy@law-aca.com

 

 
